Citation Nr: 0722615	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(Appeal from denial of payment or reimbursement of medical 
expenses is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from March 1972 to October 
1974.

This appeal is from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A July 2005 Informal Conference Report of the Decision Review 
Officer (DRO) notes an agreement to afford the veteran a VA 
psychiatric examination.  The evidence of record is 
sufficient to demonstrate that such an examination is 
necessary in this case.  38 C.F.R. § 3.159(c)(4) (2006).  The 
Informal Conference Report further indicated that additional 
records were to be requested from Ellsworth Air Force Base 
and Lajes Field.  Specifically, the service medical records 
are incomplete, as health records from Ellsworth Air Force 
Base reveal by repeated notations to see other Mental Health 
Clinic notes that are not of record.  It also appears the 
veteran may have had an inpatient psychiatric admission at 
Ellsworth AFB.  Other health records show a plan for 
inpatient psychiatric admission at the Lajes, Azores, USAF 
Hospital in September 1974, and a memorandum in the veteran's 
personnel files indicates an inpatient hospital admission.  

It appears that this case was forwarded to the Board prior to 
accomplishing the development noted in the Informal 
Conference Report.  This development should be accomplished 
on remand.

The regulation pertaining to claims for service connection 
for PTSD based on personal assault uniquely provides for a 
current VA compensation examiner to opine whether a personal 
assault occurred based on the examiner's review of medical 
and nonmedical evidence.  38 C.F.R. § 3.304(f)(3) (2006).  
Given VA's acknowledgment of the nature of problems in 
proving the fact of personal assault, a complete record is of 
the utmost importance.

Finally, additional relevant evidence has been associated 
with the claims folder since the issuance of the statement of 
the case in April 2005.  Remand is required for the issuance 
of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Return the claims folder to the DRO that 
completed the Informal Conference Report 
in July 2005 to accomplish the following 
development: 

1.  Obtain all Ellsworth Air Force Base 
hospital outpatient and inpatient mental 
health clinical records, dated from May 
1973 to July 1974; and all Lajes, Azores, 
USAF Hospital outpatient and inpatient 
mental health clinical records, dated from 
July to October 1974.  Associate any 
information obtained with the claims file.

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination with 
psychological testing, if indicated.  
Provide the examiner with the claims file.  
Also, provide the examiner with the text 
of 38 C.F.R. § 3.304(f)(3), or equivalent 
guidance on the types of evidence that may 
corroborate a personal assault.

The examiner must review the entire claims 
file and provide an opinion as to whether 
the veteran sustained a sexual assault 
during service.

The examiner must also express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if she meets such criteria, whether 
PTSD can be related to a stressor or 
stressors that occurred during the 
veteran's active service.

3.  Finally, readjudicate the claim at 
issue.  If it remains denied, provide the 
appellant and her representative a 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

